Per Curiam:

The appeal herein is dismissed for the reason that the judgment of the state court sought here to be reviewed was based upon a non-federal ground adequate to support it. Cleveland v. Chamberlain, 1 Black 419, 425, 426; East Tennessee, V. & G. R. Co. v. Southern Telegraph Co., 125 U.S. 695; Mills v. Green, 159 U.S. 651, 654; Love v. Griffith, 266 U.S. 32; Uve Oak Water Users Assn. v. Railroad Commission, 269 U.S. 354, 359; Gerard Trust Co. v. Ocean & Lake Realty Co., 286 U.S. 523; Wagner v. Leenhouts, 287 U.S. 571; Real Estate Land Title & Trust Co. v. Springfield, 287 U.S. 577.